Exhibit 10.3

SEVERANCE AGREEMENT




            SEVERANCE AGREEMENT (the "Agreement") dated October 5,
2001("Effective Date") between Richard C. Schumacher ("Employee") and Brown Shoe
Company, Inc., a New York corporation (as further defined in Section 13, the
"Company").

            WHEREAS, in order to accomplish its objectives, the Company believes
it is essential that members of its Operating Committee, such as Employee, be
encouraged to remain with the Company during management transition and
thereafter and in the event there is any change in corporate structure which
results in a Change in Control.

            WHEREAS, Employee wishes to have the protection provided for in this
Agreement and, in exchange for such protection, is willing to give to the
Company, under certain circumstances, his covenant not to compete.

            WHEREAS, the Company and Employee desire to amend and restate the
Severance Agreement dated July 27, 1998.

            NOW, THEREFORE, the parties amend and restate the Severance
Agreement dated July 27, 1998, hereto agree as follows:

> 1. Definitions.
> 
> >         a. "Cause" means (i) engaging by Employee in willful misconduct
> > which is materially injurious to the Company; (ii) conviction of the
> > Employee of a felony; (iii) engaging by Employee in fraud, material
> > dishonesty or gross misconduct in connection with the business of the
> > Company; (iv) engaging by Employee in any act of moral turpitude reasonably
> > likely to materially and adversely affect the Company or its business; or
> > (v) habitual use by Employee of narcotics or alcohol.
> > 
> >         b. "Change of Control" means (i) any person other than the Company
> > acquiring more than 25 percent of the Company's Common Stock through a
> > tender offer, exchange offer or otherwise; (ii) the liquidation or
> > dissolution of the Company following the sale of all or substantially all of
> > its assets; or (iii) the Company not being the surviving parent corporation
> > resulting from any merger or consolidation to which it has been a party.
> > 
> >         c. "Competitor" shall mean any person, firm, corporation,
> > partnership or other entity which in its prior fiscal year had annual gross
> > sales volume or revenues of shoes of more than $20,000,000 or is reasonably
> > expected to have such sales or revenues in either the current fiscal year or
> > the next following fiscal year.
> > 
> >         d. "Confidential Information" shall have the meaning set forth in
> > Section 10.
> > 
> >         e. "Customer" shall mean any wholesale customer of the Company which
> > either purchased from the Company during the one (1) year immediately
> > preceding the Termination Date, or is reasonably expected by the Company to
> > purchase from the Company in the one (1) period immediately following the
> > Termination Date, more than $1,000,000 in shoes.
> > 
> >         f. "Good Reason," when used with reference to a voluntary
> > termination by Employee of his employment with the Company, shall mean (i) a
> > reduction in Employee's base salary as in effect on the date hereof, or as
> > the same may be increased from time to time; or (ii) a reduction in
> > Employee's status, position, responsibilities or duties; or (iii) notice of
> > termination of this Agreement by the Company pursuant to Section 1.g below,
> > provided Employee terminates employment with the Company within six (6)
> > months of the expiration of the Term.
> > 
> >         g. "Term" means the period commencing on the Effective Date and
> > terminating one year after the Effective Date; provided, however, that the
> > Term shall automatically be extended for successive additional one year
> > periods unless either party to this Agreement provides the other party with
> > notice of termination of this Agreement at least ninety days prior to the
> > expiration of the original one-year period or any one-year period
> > thereafter.
> > 
> >         h. "Termination Date" shall mean the effective date as provided
> > hereunder of the termination of Employee's employment.
> 
>         2. Termination During Term -- Change in Control Severance
> Inapplicable.         a. Employee's employment may be terminated by the
> Company for Cause at any time, effective upon the giving to Employee of a
> written notice of termination specifying in detail the particulars of the
> conduct of Employee deemed by the Company to justify such termination for
> Cause.
> 
>         b. Employee's employment may be terminated by the Company without
> Cause at any time, effective upon the giving to Employee of a written notice
> of termination specifying that such termination is without Cause.
> 
>         c. Employee may terminate his employment with the Company at any time.
> 
>         d. Upon a termination by the Company of Employee's employment for
> Cause during the Term, but prior to a Change in Control or more than 24 months
> after a Change in Control, Employee shall be entitled only to the payments
> specified in Section 3.a. below. Upon a termination by the Company of
> Employee's employment without Cause during the Term, but prior to a Change in
> Control or more than 24 months after a Change in Control, Employee shall be
> entitled to all of the payments and benefits specified in Section 3 below.
> 
>         e. If Employee voluntarily terminates his employment during the Term,
> but prior to a Change in Control or more than 24 months after a Change in
> Control, he shall notify Employer in writing if he believes the termination is
> for Good Reason. Employee shall set forth in reasonable detail why Employee
> believes there is Good Reason. If such termination is for Good Reason,
> Employee shall be entitled to all of the payments and benefits specified in
> Section 3 below. If such voluntary termination is for other than Good Reason,
> then Employee shall be entitled only to the payments specified in Section 3.a.
> below.
> 
>         3. Payments and Benefits Upon Termination During Term -- Change in
> Control Severance Inapplicable. To the extent provided in Section 2 above,
> upon termination of his employment during the Term, but prior to a Change in
> Control or more than 24 months after a Change in Control, Employee shall
> receive the following payments and benefits:
> 
> >         a. The Company shall pay to Employee on the Termination Date (i) the
> > full base salary earned by employee through the Termination Date and unpaid
> > at the Termination Date, plus (ii) credit for any vacation earned by
> > Employee but not taken at the Termination Date, plus (iii) all other amounts
> > earned by Employee and unpaid as of the Termination Date.
> > 
> >         b. The Company shall continue to pay to Employee his base monthly
> > salary at the highest rate in effect at any time during the twelve months
> > immediately preceding the Termination Date (including his targeted bonus in
> > the current year) for the twelve months succeeding his Termination Date.
> > Such amounts shall be paid in accordance with the Company's regular pay
> > period policy for its employees.
> > 
> >         c. The Company, at its expense, shall provide to Employee for a
> > period of twelve months after the Termination Date medical and/or dental
> > coverage under the medical and dental plans maintained by the Company. Upon
> > Employee's re-employment during such period, to the extent covered by the
> > new Employer's Plan, coverage under the Company's plan shall lapse.
> > Additionally, the Company shall make a cash lump sum payment in an amount
> > equal to the sum of (i) and (ii) below:
> > 
> > >         (i) The fair market value (determined as of the Termination Date)
> > > of that number of shares of non-vested restricted stock of the Company
> > > held by the Employee which would have vested within the twelve-month
> > > period following the Employee's Termination Date had the Employee remained
> > > employed with the Company; plus
> > > 
> > >         (ii) With respect to each non-vested option to purchase Company
> > > stock held by the Employee which would have vested within the twelve-month
> > > period following the Employee's Termination Date had the Employee remained
> > > employed with the Company, the excess, if any, of the fair market value
> > > (determined as of the Termination Date) of the Company stock subject to
> > > such option over the exercise price of such option.
> > 
> > Employee's participation in and/or coverage under all other employee benefit
> > plans, programs or arrangements sponsored or maintained by the Company shall
> > cease effective as of the Termination Date.
> > 
> >         d. The Company shall pay the reasonable costs of outplacement
> > services selected by the Company.
> > 
> >         e. For purposes of determining Employee's benefit under the Brown
> > Group, Inc. Supplemental Employment Retirement Plan, an additional one year
> > of Credited Service shall be credited to the Employee's actual or deemed
> > Credited Service.
> 
>         4. Termination Within 24 Months After a Change in Control Which Occurs
> During the Term.
> 
> >         a. Employee's employment may be terminated by the Company for Cause
> > at any time, effective upon the giving to Employee of written notice of
> > termination specifying in detail the particulars of the conduct of Employee
> > deemed by the Company to justify such termination for Cause.
> > 
> >         b. Employee's employment may be terminated by the Company without
> > Cause at any time, effective upon the giving to Employee of a written notice
> > of termination specifying that such termination is without Cause.
> > 
> >         c. Employee may terminate his employment with the Company at any
> > time.
> > 
> >         d. Upon a termination by the Company of Employee's employment for
> > Cause within 24 months after a Change in Control which occurs during the
> > Term, Employee shall be entitled only to the payments specified in Section
> > 5.a. below. Upon a termination by the Company of Employee's employment
> > without Cause within 24 months after a Change in Control which occurs during
> > the Term, Employee shall be entitled to all of the payments and benefits
> > specified in Section 5 below.
> > 
> >         e. If Employee voluntarily terminates his employment within 24
> > months after a Change in Control which occurs during the Term, he shall
> > notify the Company in writing if he believes the termination is for Good
> > Reason. Employee shall set forth in reasonable detail why Employee believes
> > there is Good Reason. If such termination is for Good Reason, Employee shall
> > be entitled to all of the payments and benefits specified in Section 5
> > below. If such voluntary termination is for other than Good Reason, then
> > Employee shall be entitled only to the payments specified in Section 5.a.
> > below.
> 
>         5. Payments and Benefits Upon Termination Within 24 Months after a
> Change in Control Which Occurs During Term. To the extent provided in 4 above,
> upon termination of his employment within 24 months after a Change in Control
> which occurs during the Term, Employee shall receive the following payments
> and benefits:
> 
> >         a. The Company shall pay to Employee on the Termination Date (i) the
> > full base salary earned by employee through the Termination Date and unpaid
> > at the Termination Date, plus (ii) credit for any vacation earned by
> > Employee but not taken at the Termination Date, plus (iii) all other amounts
> > earned by Employee and unpaid as of the Termination Date.
> > 
> >         b. The Company shall pay to Employee in a lump sum not later than 30
> > days after his Termination Date an amount equal to 300 percent of the sum of
> > (i) his base annual salary at the highest rate in effect at any time during
> > the twelve months immediately preceding the Termination Date, and (ii) his
> > targeted bonus for the current year. In addition, the Company shall pay to
> > Employee his targeted bonus payment for the year of termination prorated to
> > the Termination Date.
> > 
> >         c. The Company, at its expense, shall provide to Employee for a
> > period of thirty-six months after the Termination Date medical and/or dental
> > coverage under the medical and dental plans maintained by the Company. Upon
> > Employee's re-employment during such period, to the extent covered by the
> > new employer's plan, coverage under the Company's plan shall lapse.
> > Employee's participation in and/or coverage under all other employee benefit
> > plans, programs or arrangements sponsored or maintained by the Company shall
> > cease effective as of the Termination Date.
> > 
> >         d. The Company shall pay the reasonable costs of outplacement
> > services selected by the Company.
> > 
> >         e. For purposes of determining Employee's benefit under the Brown
> > Group, Inc. Supplemental Employment Retirement Plan, an additional three
> > years of Credited Service shall be credited to the Employee's actual or
> > deemed Credited Service.
> 
>         6. Mitigation or Reduction of Benefits. Employee shall not be required
> to mitigate the amount of any payment provided for in Section 3 or Section 5
> by seeking other employment or otherwise. Except as otherwise specifically set
> forth herein, the amount of any payment or benefits provided in Section 3 or
> Section 5 shall not be reduced by any compensation or benefits or other
> amounts paid to or earned by Employee as the result of employment by another
> employer after the Termination Date or otherwise.
> 
>         7. Employee Expenses After Change in Control. If Employee's employment
> is terminated by the Company within 24 months after a Change in Control which
> occurs during the Term and there is a dispute with respect to this Agreement,
> then all Employee's costs and expenses (including reasonable legal and
> accounting fees) incurred by Employee (a) to defend the validity of this
> Agreement, (b) if Employee's employment has been terminated for Cause, to
> contest such termination, (c) to contest any determinations by the Company
> concerning the amounts payable by the Company under this Agreement, or (d) to
> otherwise obtain or enforce any right or benefit provided to Employee by this
> Agreement, shall be paid by the Company if Employee is the prevailing party.
> 
>         8. Release. Notwithstanding anything to the contrary stated in this
> Agreement, no benefits will be paid pursuant to Sections 3 and 5 except under
> Sections 3.a. and 5.a. prior to execution by Employee of a release to the
> Company in the form attached as Exhibit A.
> 
>         9. Covenant Not to Compete. Benefits payable pursuant to Sections 3.b,
> 3.c, and 3.e are subject to the following restrictions.
> 
> >         a. Post-Termination Restrictions.
> > 
> > >         i. Employee acknowledges that (i) the Company has spent
> > > substantial money, time and effort over the years in developing and
> > > solidifying its relationships with its customers throughout the world and
> > > in developing its Confidential Information; (ii) under this Agreement, the
> > > Company is agreeing to provide Employee with certain benefits based upon
> > > Employee's assurances and promises contained herein not to divert the
> > > Company's customers' goodwill or to put himself in a position following
> > > his employment with Company in which the confidentiality of Company's
> > > Confidential Information might somehow be compromised.
> > > 
> > >         ii. Accordingly, Employee agrees that, for twelve (12) months
> > > after a Termination Date described in the second sentence of Section 2.d,
> > > Employee will not, directly or indirectly, on Employee's own behalf or on
> > > behalf of any other person, firm, corporation or entity (whether as owner,
> > > partner, consultant, employee or otherwise):
> > > 
> > > >         A. provide any executive- or managerial-level services in the
> > > > shoe industry in the United States in competition with the Company, for
> > > > any Competitor;
> > > > 
> > > >         B. hold any executive- or managerial-level position with any
> > > > Competitor in the United States;
> > > > 
> > > >         C. engage in any research and development activities or efforts
> > > > for a Competitor, whether as an employee, consultant, independent
> > > > contractor or otherwise, to assist the Competitor in competing in the
> > > > shoe industry in the United States;
> > > > 
> > > >         D. cause or attempt to cause any Customer to divert, terminate,
> > > > limit, modify or fail to enter into any existing or potential
> > > > relationship with the Company;
> > > > 
> > > >         E. cause or attempt to cause any shoe supplier or manufacturer
> > > > of the Company to divert, terminate, limit, modify or fail to enter into
> > > > any existing or potential relationship with the Company; and
> > > > 
> > > >         F. solicit, entice, employ or seek to employ, in the shoe
> > > > industry, any executive- or managerial-level employee of, or any
> > > > consultant or advisor to, the Company.
> > 
> >         b. Acknowledgment Regarding Restrictions. Employee recognizes and
> > agrees that the restraints contained in Section 9.a. (both separately and in
> > total) are reasonable and should be fully enforceable in view of the
> > high-level positions Employee has had with the Company, the national and
> > international nature of both the Company's business and competition in the
> > shoe industry, and the Company's legitimate interests in protecting its
> > Confidential Information and its customer goodwill and relationships.
> > Employee specifically hereby acknowledges and confirms that he is willing
> > and intends to, and will, abide fully by the terms of Section 9.a. of this
> > Agreement. Employee further agrees that the Company would not have adequate
> > protection if Employee were permitted to work for its competitors in
> > violation of the terms of this Agreement since the Company would be unable
> > to verify whether (i) its Confidential Information was being disclosed
> > and/or misused, and (ii) Employee was involved in diverting or helping to
> > divert the Company's customers and/or its customer goodwill.
> > 
> >         c. Company's Right to Injunctive Relief. In the event of a breach or
> > threatened breach of any of Employee's duties and obligations under the
> > terms and provisions of Section 9.a. of this Agreement, the Company shall be
> > entitled, in addition to any other legal or equitable remedies it may have
> > in connection therewith (including any right to damages that it may suffer),
> > to temporary, preliminary and permanent injunctive relief restraining such
> > breach or threatened breach. Employee hereby expressly acknowledges that the
> > harm which might result to Company's business as a result of noncompliance
> > by Employee with any of the provisions of Section 9.a. would be largely
> > irreparable. Employee specifically agrees that if there is a question as to
> > the enforceability of any of the provisions of Section 9.a. hereof, Employee
> > will not engage in any conduct inconsistent with or contrary to such Section
> > until after the question has been resolved by a final judgment of a court of
> > competent jurisdiction. Employee undertakes and agrees that if Employee
> > breaches or threatens to breach the Agreement, Employee shall be liable for
> > any attorneys' fees and costs incurred by Company in enforcing its rights
> > hereunder.
> > 
> >         d. Employee Agreement to Disclose this Agreement. Employee agrees to
> > disclose, during the twelve-month period following a Termination Date
> > described in the second sentence of Section 2.d, the terms of this Section 9
> > to any potential future employer.
> 
>         10. Confidential Information. The Employee acknowledges and confirms
> that certain data and other information (whether in human or machine readable
> form) that comes into his possession or knowledge (whether before or after the
> date of this Employment Agreement) and which was obtained from the Company, or
> obtained by the Employee for or on behalf of the Company, and which is
> identified herein is the secret, confidential property of the Company (the
> "Confidential Information"). This Confidential Information includes, but is
> not limited to:
> 
> >         a. lists or other identification of customers or prospective
> > customers of the Company (and key individuals employed or engaged by such
> > parties);
> > 
> >         b. lists or other identification of sources or prospective sources
> > of the Company's products or components thereof (and key individuals
> > employed or engaged by such parties);
> > 
> >         c. all compilations of information, correspondence, designs,
> > drawings, files, formulae, lists, machines, maps, methods, models, notes or
> > other writings, plans, records, regulatory compliance procedures, reports,
> > specialized or technical data, schematics, source code, object code,
> > documentation, and software used in connection with the development,
> > manufacture, fabrication, assembly, marketing and sale of the Company's
> > products;
> > 
> >         d. financial, sales and marketing data relating to the Company or to
> > the industry or other areas pertaining to the Company's activities and
> > contemplated activities (including, without limitation, manufacturing,
> > transportation, distribution and sales costs and non-public pricing
> > information);
> > 
> >         e. equipment, materials, procedures, processes, and techniques used
> > in, or related to, the development, manufacture, assembly, fabrication or
> > other production and quality control of the Company's products and services;
> > 
> >         f. the Company's relations with its customers, prospective
> > customers, suppliers and prospective suppliers and the nature and type of
> > products or services rendered to such customers (or proposed to be rendered
> > to prospective customers);
> > 
> >         g. the Company's relations with its employees (including, without
> > limitation, salaries, job classifications and skill levels); and
> > 
> >         h. any other information designated by the Company to be
> > confidential, secret and/or proprietary (including without limitation,
> > information provided by customers or suppliers of the Company).
> > 
> > Notwithstanding the foregoing, the term "Confidential Information" shall not
> > consist of any data or other information which has been made publicly
> > available or otherwise placed in the public domain other than by the
> > Employee in violation of this Employment Agreement.
> >  
> 
>         11. Certain Additional Payments by the Company.
> 
> >         a. Anything in this Agreement to the contrary notwithstanding and
> > except as set forth below, in the event it shall be determined that any
> > payment or distribution by the Company to or for the benefit of the Employee
> > (whether paid or payable or distributed or distributable pursuant to the
> > terms of this Agreement or otherwise, but determined without regard to any
> > additional payments required under this Section) (a "Payment") would be
> > subject to the excise tax imposed by Section 4999 of the Internal Revenue
> > Code of 1986, as amended (the "Code"), or any interest or penalties are
> > incurred by the Employee with respect to such excise tax (such excise tax,
> > together with any such interest and penalties, are hereinafter collectively
> > referred to as the "Excise Tax"), then the Employee shall be entitled to
> > receive an additional payment (a "Gross-Up Payment") in an amount such that
> > after payment by the Employee of all taxes (including any interest or
> > penalties imposed with respect to such taxes), including, without
> > limitation, any income taxes (and any interest and penalties imposed with
> > respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
> > Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
> > imposed upon the Payments. Notwithstanding the foregoing provisions of this
> > Section 11.a., if it shall be determined that the Employee is entitled to a
> > Gross-Up Payment, but that the Payments do not exceed 110 percent of the
> > greatest amount (the "Reduced Amount") that could be paid to the Employee
> > such that the receipt of Payments would not give rise to any Excise Tax,
> > then no Gross-Up Payment shall be made to the Employee, and the Payments, in
> > the aggregate, shall be reduced to the Reduced Amount.
> > 
> >         b. Subject to the provisions of Section 11.c., all determinations
> > required to be made under this Section 11, including whether and when a
> > Gross-Up Payment is required and the amount of such Gross-Up Payment and the
> > assumptions to be utilized in arriving at such determination, shall be made
> > by Ernst & Young or such other certified public accounting firm as may be
> > designated by the Employee (the "Accounting Firm") which shall provide
> > detailed supporting calculations both to the Company and the Employee within
> > 15 business days of the receipt of notice from the Employee that there has
> > been a Payment, or such earlier time as is requested by the Company. In the
> > event that the Accounting Firm is serving as accountant or auditor for the
> > individual, entity or group effecting the Change of Control, the Employee
> > shall appoint another nationally recognized accounting firm to make the
> > determinations required hereunder (which accounting firm shall then be
> > referred to as the Accounting Firm hereunder). All fees and expenses of the
> > Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
> > as determined pursuant to this Section 11, shall be paid by the Company to
> > the Employee within five days of the receipt of the Accounting Firm's
> > determination. Any determination by the Accounting Firm shall be binding
> > upon the Company and the Employee. As a result of the uncertainty in the
> > application of Section 4999 of the Code at the time of the initial
> > determination by the Accounting Firm hereunder, it is possible that Gross-Up
> > Payments which will not have been made by the Company should have been made
> > ("Underpayment"), consistent with the calculations required to be made
> > hereunder. In the event that the Company exhausts its remedies pursuant to
> > Section 11.c. and the Employee thereafter is required to make a payment of
> > any Excise Tax, the Accounting Firm shall determine the amount of the
> > Underpayment that has occurred and any such Underpayment shall be promptly
> > paid by the Company to or for the benefit of the Employee.
> > 
> >         c. The Employee shall notify the Company in writing of any claim by
> > the Internal Revenue Service that, if successful, would require the payment
> > by the Company of the Gross-Up Payment. Such notification shall be given as
> > soon as practicable but no later than ten business days after the Employee
> > is informed in writing of such claim and shall apprise the Company of the
> > nature of such claim and the date on which such claim is requested to be
> > paid. The Employee shall not pay such claim prior to the expiration of the
> > 30-day period following the date on which the Employee gives such notice to
> > the Company (or such shorter period ending on the date that any payment of
> > taxes with respect to such claim is due). If the Company notifies the
> > Employee in writing prior to the expiration of such period that it desires
> > to contest such claim, the Employee shall:
> > 
> > >         i. give the Company any information reasonably requested by the
> > > Company relating to such claim,
> > > 
> > >         ii. take such action in connection with contesting such claim as
> > > the Company shall reasonably request in writing from time to time,
> > > including, without limitation, accepting legal representation with respect
> > > to such claim by an attorney reasonably selected by the Company,
> > > 
> > >         iii. cooperate with the Company in good faith in order to
> > > effectively contest such claim, and
> > > 
> > >         iv. permit the Company to participate in any proceedings relating
> > > to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 11.c., the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis and shall indemnify and hold
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

        d. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 11.c., the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company's
complying with the requirements of Section 11.c.) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Section 11.c., a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


        12. Notice. All notices hereunder shall be in writing and shall be
deemed to have been duly given (a) when delivered personally or by courier, or
(b) on the third business day following the mailing thereof by registered or
certified mail, postage prepaid, or (c) on the first business day following the
mailing thereof by overnight delivery service, in each case addressed as set
forth below:  
a. If to the Company:

Brown Shoe Company, Inc.
8300 Maryland Avenue
St. Louis, Missouri 63166-0029
Attention: Chief Executive Officer

b. If to Employee:

Richard C. Schumacher
65 Country Club Acres
Belleville, IL 62223


Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.

        13. Successors; Binding Agreement.  
        a. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, upon or prior to such succession, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place. A copy of such assumption and agreement shall
be delivered to Employee promptly after its execution by the successor. Failure
of the Company to obtain such agreement upon or prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Employee to benefits from the Company in the same amounts and on the same terms
as Employee would be entitled hereunder if Employee terminated his employment
for Good Reason. For purposes of the preceding sentence, the date on which any
such succession becomes effective shall be deemed the Termination Date. As used
in this Agreement, "Company" shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 13.a. or which otherwise
becomes bound by the terms and provisions of this Agreement by operation of law.

        b. This Agreement is personal to Employee and Employee may not assign or
delegate any part of his rights or duties hereunder to any other person, except
that this Agreement shall inure to the benefit of and be enforceable by
Employee's legal representatives, executors, administrators, heirs and
beneficiaries.


        14. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be held to be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

        15. Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

        16. Counterparts. This Agreement may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

        17. Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. Without limiting the generality of the
foregoing, Employee's continued employment without objection shall not
constitute Employee's consent to, or a waiver of Employee's rights with respect
to, any circumstances constituting Good Reason. All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged therewith, and, in the case of the Company, by its duly authorized
officer.

        18. Entire Agreement. This instrument constitutes the entire agreement
of the parties in this matter and shall supersede any other agreement
(including, but not limited to, the Severance Agreement dated July 27, 1998)
between the parties, oral or written, concerning the same subject matter.

        19. Amendment. This Agreement may be amended only by a writing which
makes express reference to this Agreement as the subject of such amendment and
which is signed by Employee and by a duly authorized officer of the Company.

        20. Governing Law. In light of Company's and Employee's substantial
contacts with the State of Missouri, the facts that the Company is headquartered
in Missouri and Employee resides in and/or reports to Company management in
Missouri, the parties' interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and Company's execution of, and the making of, this Agreement in
Missouri, the parties agree that: (i) any litigation involving any noncompliance
with or breach of the Agreement, or regarding the interpretation, validity
and/or enforceability of the Agreement, shall be filed and conducted exclusively
in the state or federal courts in St. Louis City or County, Missouri; and (ii)
the Agreement shall be interpreted in accordance with and governed by the laws
of the State of Missouri, without regard for any conflict of law principles.

            IN WITNESS WHEREOF, Employee and the Company have executed this
Agreement as of the day and year first above written.

                                                                                                   
BROWN SHOE COMPANY, INC.

                                                                                                   
By:  /s/ Jeffery E. Struve
                                                                                                   
--------------------------------------------------
 

                                                                                                   
EMPLOYEE

                                                                                                   
By: /s/ Richard C. Schumacher
                                                                                                   
--------------------------------------------------
                                                                                                                   
Richard C. Schumacher  

--------------------------------------------------------------------------------

Exhibit A

RELEASE

            RELEASE (the "Release") dated _____________ between Richard C.
Schumacher ("Employee") and Brown Shoe Company, Inc., a New York corporation (as
further defined in Section 13 of the Severance Agreement, the "Company").

            WHEREAS, the Company and Employee are parties to a Severance
Agreement dated October 5, 2000 (the "Severance Agreement"), which provides
certain protection to Employee during management transition and thereafter and
in the event there is any change in corporate structure which results in a
change in control of the Company.

            WHEREAS, the execution of this Release is a condition precedent to,
and material inducement to, the Company's provision of certain benefits under
the Severance Agreement;

            NOW, THEREFORE, the parties hereto agree as follows:

>         1. Mutual Promises. The Company undertakes the obligations contained
> in the Severance Agreement, which are in addition to any compensation to which
> Employee might otherwise be entitled, in exchange for Employee's promises and
> obligations contained herein. The Company's obligations are undertaken in lieu
> of any other severance benefits.
> 
>         2. Release of Claims; Agreement Not to File Suit.
> 
> >         a. Employee, for and on behalf of himself and his heirs,
> > beneficiaries, executors, administrators, successors, assigns and anyone
> > claiming through or under any of the foregoing, agrees to, and does, remise,
> > release and forever discharge the Company and its subsidiaries and
> > affiliates, each of their shareholders, directors, officers, employees,
> > agents and representatives, and its successors and assigns (collectively,
> > the "Company Released Persons"), from any and all matters, claims, demands,
> > damages, causes of action, debts, liabilities, controversies, judgments and
> > suits of every kind and nature whatsoever, foreseen or unforeseen, known or
> > unknown, which have arisen or could arise from matters which occurred prior
> > to the date of this Release, which matters include without limitation: (i)
> > the matters covered by the Severance Agreement and this Release, (ii)
> > Employee's employment, and/or termination from employment with the Company,
> > and (iii) any claims which might otherwise arise in the future as a result
> > of arrangements or agreements in effect as of the date of this Release or
> > the continuance of such arrangements and agreements .
> > 
> >         b. Employee, for and on behalf of himself and his heirs,
> > beneficiaries, executors, administrators, successors, assigns, and anyone
> > claiming through or under any of the foregoing, agrees that he will not file
> > or otherwise submit any charge, claim, complaint, or action to any agency,
> > court, organization, or judicial forum (nor will Employee permit any person,
> > group of persons, or organization to take such action on his behalf) against
> > any Company Released Person arising out of any actions or non-actions on the
> > part of any Company Released Person arising before the date of this Release
> > or any action taken after the date of this Release pursuant to the Severance
> > Arrangement. Employee further agrees that in the event that any person or
> > entity should bring such a charge, claim, complaint, or action on his
> > behalf, he hereby waives and forfeits any right to recovery under said claim
> > and will exercise every good faith effort to have such claim dismissed.
> > 
> >         c. The charges, claims, complaints, matters, demands, damages, and
> > causes of action referenced in Sections 2(a) and 2(b) include, but are not
> > limited to: (i) any breach of an actual or implied contract of employment
> > between Employee and any Company Released Person, (ii) any claim of unjust,
> > wrongful, or tortuous discharge (including any claim of fraud, negligence,
> > retaliation for whistleblowing, or intentional infliction of emotional
> > distress), (iii) any claim of defamation or other common law action, or (iv)
> > any claims of violations arising under the Civil Rights Act of 1964, as
> > amended, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act,
> > 29 U.S.C. §621 et seq., the Americans with Disabilities Act of 1990, 42
> > U.S.C. §12101 et seq., the Fair Labor Standards Act of 1938, as amended, 29
> > U.S.C. §201 et seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C.
> > §701 et seq., or of the Missouri Human Rights Act, §213.000 R.S. Mo. et
> > seq., the Missouri Service Letter Statute, §209.140 R.S. Mo., or any other
> > relevant federal, state, or local statutes or ordinances, or any claims for
> > pay, vacation pay, insurance, or welfare benefits or any other benefits of
> > employment with any Company Released Person arising from events occurring
> > prior to the date of this Release other than those payments and benefits
> > specifically provided herein.
> > 
> >         d. This Release shall not affect Employee's right to any
> > governmental benefits payable under any Social Security or Worker's
> > Compensation law now or in the future.
> 
>         3. Release of Benefit Claims. Employee, for and on behalf of himself
> and his heirs, beneficiaries, executors, administrators, successors, assigns
> and anyone claiming through or under any of the foregoing, further releases
> and waives any claims for pay, vacation pay, insurance or welfare benefits or
> any other benefits of employment with any Company Released Person arising from
> events occurring prior to the date of this Release other than claims to the
> payments and benefits specifically provided for in the Severance Agreement.
> 
>         4. Revocation Period; Knowing and Voluntary Agreement.
> 
> >         a. Employee acknowledges that he has been given a period of at least
> > forty-five (45) days to consider whether or not to accept this Agreement.
> > Furthermore, Employee may revoke this Agreement for seven (7) days following
> > its execution.
> > 
> >         b. Employee represents, declares and agrees that he voluntarily
> > accepts the payments described above for the purposes of making a full and
> > final compromise, adjustment and settlement of all potential claims
> > hereinabove described. Employee hereby acknowledges that he has been advised
> > of the opportunity to consult an attorney and that he understands the
> > Release and the effect of signing the Release.
> 
>         5. Severability. If any provision of this Release or the application
> thereof to any person or circumstance shall to any extent be held to be
> invalid or unenforceable, the remainder of this Release and the application of
> such provision to persons or circumstances other than those as to which it is
> held invalid or unenforceable shall not be affected thereby, and each
> provision of this Release shall be valid and enforceable to the fullest extent
> permitted by law.
> 
>         6. Headings. The headings in this Release are inserted for convenience
> of reference only and shall not in any way affect the meaning or
> interpretation of this Release.
> 
>         7. Counterparts. This Release may be executed in one or more identical
> counterparts, each of which shall be deemed an original but all of which
> together shall constitute one and the same instrument.
> 
>         8. Entire Agreement. This Release and Related Severance Agreement
> constitutes the entire agreement of the parties in this matter and shall
> supersede any other agreement between the parties, oral or written, concerning
> the same subject matter.
> 
>         9. Governing Law. This Release shall be governed by, and construed and
> enforced in accordance with, the laws of the State of Missouri, without
> reference to the conflict of laws rules of such State.

            IN WITNESS WHEREOF, Employee and the Company have executed this
Release as of the day and year first above written.

                                                                                                   
BROWN SHOE COMPANY, INC.

                                                                                                   
By:
                                                                                                   
----------------------------------------------------

                                                                                                   
EMPLOYEE

                                                                                                   
By:
                                                                                                   
---------------------------------------------------
                                                                                                                   
Richard C. Schumacher



--------------------------------------------------------------------------------